SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1070 Olin Corporation (Exact name of registrant as specified in its charter) Virginia 13-1872319 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 190 Carondelet Plaza, Suite 1530, Clayton, MO 63105-3443 (Address of principal executive offices) (Zip Code) (314) 480-1400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act). Large Accelerated FilerxAccelerated Filer¨Non-accelerated Filer¨ Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes¨Nox As of September 30, 2007, 74,193,331 shares of the registrant’s common stock were outstanding. Part I — Financial Information Item1. Financial Statements. OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Condensed Balance Sheets (In millions, except per share data) (Unaudited) September 30, 2007 December 31, 2006 September 30, 2006 ASSETS Current Assets: Cash and Cash Equivalents $ 42.1 $ 199.8 $ 142.9 Short-Term Investments 26.6 76.6 76.6 Receivables, Net 234.2 135.4 156.3 Inventories 114.0 82.7 90.6 Current Deferred Income Taxes 18.9 8.9 ― Other Current Assets 31.2 19.3 13.3 Current Assets of Discontinued Operations 385.7 402.2 433.5 Total Current Assets 852.7 924.9 913.2 Property, Plant and Equipment (less Accumulated Depreciation of $903.1, $874.6 and $871.3) 481.5 253.5 236.3 Prepaid Pension Costs ― ― 328.3 Deferred Income Taxes 101.4 117.3 126.1 Other Assets 26.1 12.3 13.6 Goodwill 299.1 ― ― Assets of Discontinued Operations 195.9 334.2 338.9 Total Assets $ 1,956.7 $ 1,642.2 $ 1,956.4 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Current Installments of Long-Term Debt $ 70.6 $ 1.7 $ 1.7 Accounts Payable 113.4 87.9 108.8 Income Taxes Payable 24.1 4.8 12.0 Accrued Liabilities 222.0 167.4 144.5 Current Liabilities of Discontinued Operations 179.9 151.7 147.2 Total Current Liabilities 610.0 413.5 414.2 Long-Term Debt 360.1 252.2 252.5 Accrued Pension Liability 141.6 234.4 576.7 Other Liabilities 314.4 189.7 160.5 Liabilities of Discontinued Operations 9.0 9.1 9.1 Total Liabilities 1,435.1 1,098.9 1,413.0 Commitments and Contingencies Shareholders’ Equity: Common Stock, Par Value $1 Per Share: Authorized, 120.0 Shares; Issued and Outstanding 74.2, 73.3 and 72.9 Shares 74.2 73.3 72.9 Additional Paid-In Capital 736.4 721.6 713.7 Accumulated Other Comprehensive Loss (287.0 ) (318.5 ) (297.9 ) (Accumulated Deficit) Retained Earnings (2.0 ) 66.9 54.7 Total Shareholders’ Equity 521.6 543.3 543.4 Total Liabilities and Shareholders’ Equity $ 1,956.7 $ 1,642.2 $ 1,956.4 The accompanying Notes to Condensed Financial Statements are an integral part of the condensed financial statements. 2 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Condensed Statements of Income (In millions, except per share data) (Unaudited) ThreeMonthsEnded September30, NineMonthsEnded September30, 2007 2006 2007 2006 Sales $ 350.3 $ 273.7 $ 872.0 $ 792.6 Operating Expenses: Cost of Goods Sold 282.5 213.0 702.4 598.0 Selling and Administration 30.3 31.4 92.7 95.0 Other Operating Income 0.3 ― 0.5 0.7 Operating Income 37.8 29.3 77.4 100.3 Earnings of Non-consolidated Affiliates 14.1 12.3 34.4 37.1 Interest Expense 6.0 5.1 15.9 15.3 Interest Income 2.7 2.5 9.2 8.4 Other Income ― 0.3 0.2 1.3 Income from Continuing Operations before Taxes 48.6 39.3 105.3 131.8 Income Tax Provision (Benefit) 15.9 (11.4 ) 34.1 23.7 Income from Continuing Operations 32.7 50.7 71.2 108.1 Discontinued Operations: Income from Discontinued Operations, Net 9.5 5.5 29.7 14.8 Loss on Disposal of Discontinued Operations, Net (125.4 ) ― (125.4 ) ― Net (Loss) Income $ (83.2 ) $ 56.2 $ (24.5 ) $ 122.9 Net (Loss) Income per Common Share: Basic (Loss) Income per Common Share: Income from Continuing Operations $ 0.44 $ 0.70 $ 0.96 $ 1.49 Income from Discontinued Operations, Net 0.13 0.07 0.41 0.21 Loss on Disposal of Discontinued Operations, Net (1.69 ) ― (1.70 ) ― Net (Loss) Income $ (1.12 ) $ 0.77 $ (0.33 ) $ 1.70 Diluted (Loss) Income per Common Share: Income from Continuing Operations $ 0.44 $ 0.70 $ 0.96 $ 1.49 Income from Discontinued Operations, Net 0.12 0.07 0.40 0.20 Loss on Disposal of Discontinued Operations, Net (1.68 ) ― (1.69 ) ― Net (Loss) Income $ (1.12 ) $ 0.77 $ (0.33 ) $ 1.69 Dividends per Common Share $ 0.20 $ 0.20 $ 0.60 $ 0.60 Average Common Shares Outstanding: Basic 74.1 72.7 73.8 72.4 Diluted 74.6 72.8 74.2 72.6 The accompanying Notes to Condensed Financial Statements are an integral part of the condensed financial statements. 3 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Condensed Statements of Shareholders’ Equity (In millions, except per share data) (Unaudited) Common Stock Shares Issued Par Value Additional Paid-In Capital Accumulated Other Comprehensive Loss Retained Earnings (Accumulated Deficit) Total Shareholders’ Equity Balance at January1, 2006 71.9 $ 71.9 $ 683.8 $ (304.4 ) $ (24.7 ) $ 426.6 Comprehensive Income: Net Income ― 122.9 122.9 Translation Adjustment ― ― ― 0.3 ― 0.3 Net Unrealized Gain ― ― ― 6.2 ― 6.2 Comprehensive Income 129.4 Dividends Paid: Common Stock ($0.60 per share) ― (43.5 ) (43.5 ) Common Stock Issued for: Stock Options Exercised 0.2 0.2 4.2 ― ― 4.4 Employee Benefit Plans 0.7 0.7 12.2 ― ― 12.9 Other Transactions 0.1 0.1 0.9 ― ― 1.0 Stock-Based Compensation ― ― 12.6 ― ― 12.6 Balance at September 30, 2006 72.9 $ 72.9 $ 713.7 $ (297.9 ) $ 54.7 $ 543.4 Balance at January1, 2007 73.3 $ 73.3 $ 721.6 $ (318.5 ) $ 66.9 $ 543.3 Comprehensive Income: Net Loss ― (24.5 ) (24.5 ) Translation Adjustment ― ― ― 0.8 ― 0.8 Net Unrealized Gain ― ― ― 8.1 ― 8.1 Pension Liability Adjustment, Net ― ― ― 22.6 ― 22.6 Comprehensive Income 7.0 Dividends Paid: Common Stock ($0.60 per share) ― (44.3 ) (44.3 ) Common Stock Issued for: Stock Options Exercised 0.1 0.1 1.4 ― ― 1.5 Employee Benefit Plans 0.7 0.7 12.2 ― ― 12.9 Other Transactions 0.1 0.1 1.8 ― ― 1.9 Stock-Based Compensation ― ― (0.6 ) ― ― (0.6 ) Cumulative Effect of Accounting Change ― (0.1 ) (0.1 ) Balance at September 30, 2007 74.2 $ 74.2 $ 736.4 $ (287.0 ) $ (2.0 ) $ 521.6 The accompanying Notes to Condensed Financial Statements are an integral part of the condensed financial statements. 4 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Condensed Statements of Cash Flows (In millions) (Unaudited) NineMonthsEnded September 30, 2007 2006 Operating Activities Net (Loss) Income $ (24.5 ) $ 122.9 Loss (Income) from Discontinued Operations, Net 95.7 (14.8 ) Adjustments to Reconcile Net (Loss) Income to Net Cash and Cash Equivalents Provided by (Used for) Operating Activities: Earnings of Non-consolidated Affiliates (34.4 ) (37.1 ) Other Operating Income – Gain on Disposition of Real Estate ― (0.7 ) Stock-Based Compensation 4.4 4.3 Depreciation and Amortization 31.2 28.6 Deferred Income Taxes 29.5 (43.0 ) Qualified Pension Plan Contributions (100.0 ) (80.0 ) Qualified Pension Plan Expense 18.0 26.5 Common Stock Issued under Employee Benefit Plans 2.6 2.6 Change in: Receivables (39.6 ) (25.9 ) Inventories (5.8 ) (10.6 ) Other Current Assets (9.4 ) (3.8 ) Accounts Payable and Accrued Liabilities (6.1 ) 43.1 Income Taxes Payable 9.2 (11.1 ) Other Assets 4.8 9.9 Other Noncurrent Liabilities 26.7 (17.1 ) Other Operating Activities 6.4 2.2 Cash Provided by (Used for) Continuing Operations 8.7 (4.0 ) Discontinued Operations: Income from Discontinued Operations, Net 29.7 14.8 Operating Activities from Discontinued Operations 70.8 (35.9 ) Cash Provided by (Used for) Discontinued Operations 100.5 (21.1 ) Net Operating Activities 109.2 (25.1 ) Investing Activities Capital Expenditures (40.1 ) (35.6 ) Business Acquired through Purchase Transaction (426.1 ) ― Cash Acquired through Business Acquisition 126.4 ― Proceeds from Disposition of Property, Plant and Equipment 0.3 1.2 Purchase of Short-Term Investments ― (76.6 ) Proceeds from Sale of Short-Term Investments 50.0 ― Proceeds from Sale/Leaseback of Equipment 14.8 ― Distributions from Affiliated Companies, Net 24.5 36.2 Other Investing Activities 0.7 (0.7 ) Cash Used for Continuing Operations (249.5 ) (75.5 ) Investing Activities from Discontinued Operations (12.2 ) (12.2 ) Net Investing Activities (261.7 ) (87.7 ) Financing Activities Long-Term Debt: Borrowings 30.0 ― Repayments (1.7 ) (1.1 ) Issuance of Common Stock 10.3 10.3 Stock Options Exercised 1.5 4.4 Excess Tax Benefits from Stock Options Exercised 0.6 0.7 Dividends Paid (44.3 ) (43.5 ) Deferred Debt Issuance Costs (1.6 ) (18.8 ) Net Financing Activities (5.2 ) (48.0 ) Net Decrease in Cash and Cash Equivalents (157.7 ) (160.8 ) Cash and Cash Equivalents, Beginning of Period 199.8 303.7 Cash and Cash Equivalents, End of Period $ 42.1 $ 142.9 Cash Paid for Interest and Income Taxes: Interest $ 9.4 $ 11.9 Income Taxes, Net of Refunds $ 17.9 $ 79.4 The accompanying Notes to Condensed Financial Statements are an integral part of the condensed financial statements. 5 OLIN CORPORATION AND CONSOLIDATED SUBSIDIARIES Notes to Condensed Financial Statements (Tabular amounts in millions, except per share data) (Unaudited) 1. Olin Corporation is a Virginia corporation, incorporated in 1892. We are a manufacturer concentrated in two business segments: Chlor Alkali Products and Winchester. Chlor Alkali Products, with nine U.S. manufacturing facilities and two Canadian manufacturing facilities, produces chlorine and caustic soda, sodium hydrosulfite, hydrochloric acid, hydrogen, bleach products and potassium hydroxide. Winchester, with its principal manufacturing facility in East Alton, IL, produces and distributes sporting ammunition, reloading components, small caliber military ammunition and components, and industrial cartridges. On October 15, 2007, we announced we entered into a definitive agreement to sell our Metals segment to a subsidiary of Global Brass and Copper Holdings, Inc., an affiliate of KPS Capital Partners, LP.Accordingly, for all periods presented, these assets and liabilities are classified as held for sale and presented separately in the Condensed Balance Sheets, and the related operating results and cash flows are reported as discontinued operations in the Condensed Statements of Income and Condensed Statements of Cash Flows, respectively. On August 31, 2007 we acquired Pioneer Companies, Inc. (Pioneer), whose earnings are included in the accompanying financial statements since the date of acquisition. We have prepared the condensed financial statements included herein, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). The preparation of the consolidated financial statements requires estimates and assumptions that affect amounts reported and disclosed in the financial statements and related notes. In our opinion, these financial statements reflect all adjustments (consisting only of normal accruals), which are necessary to present fairly the results for interim periods. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations; however, we believe that the disclosures are appropriate. We recommend that you read these condensed financial statements in conjunction with the financial statements, accounting policies, and the notes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations included in our Annual Report on Form 10-K for the year ended December31, 2006. Certain reclassifications were made to prior year amounts to conform to the 2007 presentation, primarily related to reporting our Metals segment as discontinued operations. 2. Allowance for doubtful accounts was $3.3 million at September 30, 2007,$2.7 million at December31, 2006, and $3.4 million at September 30, 2006. At September 30, 2007, allowance for doubtful accounts included $1.4 million from the Pioneer acquisition.We are continuing to evaluate the fair value of Pioneer’s allowance for doubtful accounts and would expect that an adjustment to the initial allocation of the purchase price will be required when our assessment is completed.Provisions credited to operations were $0.6 million and $0.5 million for the three months ended September 30, 2007 and 2006, respectively, and $0.5 million and $0.2 million for the nine months ended September 30, 2007 and 2006, respectively. Bad debt write-offs, net of recoveries, were $0.3 million and $(0.1) million for thenine months ended September 30, 2007 and 2006, respectively. 3. Inventory consists of the following: September 30, 2007 December31, 2006 September 30, 2006 Supplies $ 29.2 $ 18.4 $ 17.9 Raw materials 40.2 29.8 35.0 Work in process 22.9 18.3 19.8 Finished goods 84.2 65.1 68.2 176.5 131.6 140.9 LIFO reserve (62.5 ) (48.9 ) (50.3 ) Inventory, net $ 114.0 $ 82.7 $ 90.6 6 At September 30, 2007, inventories included $27.0 million from the Pioneer acquisition.We are continuing to evaluate the fair value of Pioneer’s inventories and would expect that an adjustment to the initial allocation of the purchase price will be required when our assessment is completed.Inventories are valued at the lower of cost or market, with cost being determined principally by the dollar value last-in, first-out (LIFO) method of inventory accounting. Cost for other inventories has been determined principally by the average cost method, primarily operating supplies, spare parts, and maintenance parts. Elements of costs in inventories include raw materials, direct labor, and manufacturing overhead. Inventories under the LIFO method are based on annual estimates of quantities and costs as of year-end; therefore, the condensed financial statements at September 30, 2007, reflect certain estimates relating to inventory quantities and costs at December31, 2007. If the first-in, first out (FIFO) method of inventory accounting had been used, inventories would have been approximately $62.5 million, $48.9 million and $50.3 million higher than reported at September 30, 2007,December31, 2006, and September 30, 2006, respectively. 4. Basic and diluted income per share is computed by dividing net income by the weighted average number of common shares outstanding. Diluted earnings per share reflect the dilutive effect of stock-based compensation. ThreeMonthsEnded September 30, NineMonthsEnded September 30, 2007 2006 2007 2006 Computation of Basic (Loss) Income per Share Income from continuing operations $ 32.7 $ 50.7 $ 71.2 $ 108.1 Discontinued operations: Income from discontinued operations, net 9.5 5.5 29.7 14.8 Loss on disposal of discontinued operations, net (125.4 ) ― (125.4 ) ― Net (loss) income $ (83.2 ) $ 56.2 $ (24.5 ) $ 122.9 Basic shares 74.1 72.7 73.8 72.4 Basic (loss) income per share: Income from continuing operations $ 0.44 $ 0.70 $ 0.96 $ 1.49 Income from discontinued operations, net 0.13 0.07 0.41 0.21 Loss on disposal of discontinued operations, net (1.69 ) ― (1.70 ) ― Net (loss) income $ (1.12 ) $ 0.77 $ (0.33 ) $ 1.70 Computation of Diluted (Loss) Income per Share Diluted shares: Basic shares 74.1 72.7 73.8 72.4 Stock-based compensation 0.5 0.1 0.4 0.2 Diluted shares 74.6 72.8 74.2 72.6 Diluted (loss) income per share: Income from continuing operations $ 0.44 $ 0.70 $ 0.96 $ 1.49 Income from discontinued operations, net 0.12 0.07 0.40 0.20 Loss on disposal of discontinued operations, net (1.68 ) ― (1.69 ) ― Net (loss) income $ (1.12 ) $ 0.77 $ (0.33 ) $ 1.69 5. We are party to various government and private environmental actions associated with past manufacturing operations and former waste disposal sites. Environmental provisions charged to income amounted to $16.2 million and $6.2 million for the three months ended September 30, 2007 and 2006, respectively, and $29.3 million and $16.3 million for the nine months ended September 30, 2007 and 2006, respectively.The three and nine months ended September 30, 2007 provision includes a $7.8 million increase in costs at a former waste disposal site resulting from revised remediation estimates resulting from negotiations with a government agency.Charges to income for investigatory and remedial activities for the three and nine months ended September 30, 2006 included $0.9 million in recoveries from third parties of costs incurred and expensed in prior periods.Charges to income for investigatory and remedial efforts were material to operating results in 2006 and have been material to operating results in 2007. The consolidated balance sheets include reserves for future environmental expenditures to investigate and remediate known sites amounting to $137.0 million at September 30, 2007, $90.8 million at December31, 2006, and $98.7 million at September 30, 2006, of which $102.0 million, $55.8 million, and $63.7 million were classified as other noncurrent liabilities, respectively.The 2007 environmental liabilities include $36.5 million from the Pioneer acquisition.We are continuing to evaluate the fair value of Pioneer’s environmental liabilities and would expect that an adjustment to the initial allocation of the purchase price will be required when our assessment is completed. 7 Environmental exposures are difficult to assess for numerous reasons, including the identification of new sites, developments at sites resulting from investigatory studies, advances in technology, changes in environmental laws and regulations and their application, changes in regulatory authorities, the scarcity of reliable data pertaining to identified sites, the difficulty in assessing the involvement and financial capability of other potentially responsible parties (PRPs), our ability to obtain contributions from other parties, and the lengthy time periods over which site remediation occurs. It is possible that some of these matters (the outcomes of which are subject to various uncertainties) may be resolved unfavorably to us, which could materially adversely affect our financial position or results of operations. 6. Our board of directors, in April 1998, authorized a share repurchase program of up to 5million shares of our common stock. We have repurchased 4,845,924 shares under the April 1998 program. There were no share repurchases during the nine-month periods ended September 30, 2007 and 2006. At September 30, 2007,154,076 shares remain authorized to be purchased. 7. We issued 0.1 million and 0.2million shares with a total value of $1.5 million and $4.4 million, representing stock options exercised for the nine months ended September 30, 2007 and 2006, respectively.In addition, we issued 0.7 million shares with a total value of $12.9 million for both the nine months ended September 30, 2007 and 2006 in connection with our Contributing Employee Ownership Plan (CEOP). 8. Other operating income consists of miscellaneous operating income items which are related to our business activities and gains (losses) on the disposition of property, plant, and equipment.Other operating income of $0.3 million and $0.5 million for the three and nine months ended September 30, 2007, respectively, represents the impact of the gain realized on an intangible asset sale in Chlor Alkali Products, which will be recognized ratably through March 2012. Other operating income for the nine months ended September 30, 2006 included a $0.7 million gain on the disposition of a former manufacturing plant. 9. We define segment results as income (loss) before interest expense, interest income, other income, and income taxes, and include the operating results of non-consolidated affiliates. ThreeMonthsEnded September 30, NineMonthsEnded September 30, 2007 2006 2007 2006 Sales: Chlor Alkali Products $ 221.3 $ 169.1 $ 543.0 $ 512.3 Winchester 129.0 104.6 329.0 280.3 Total sales $ 350.3 $ 273.7 $ 872.0 $ 792.6 Income from continuing operations before taxes: Chlor Alkali Products(1) $ 70.7 $ 63.0 $ 169.2 $ 204.1 Winchester 10.0 5.9 23.7 13.1 Corporate/Other: Pension expense(2) (0.6 ) (3.7 ) (4.1 ) (11.6 ) Environmental provision (16.2 ) (6.2 ) (29.3 ) (16.3 ) Other corporate and unallocated costs (12.3 ) (17.4 ) (48.2 ) (52.6 ) Other operating income 0.3 ― 0.5 0.7 Interest expense (6.0 ) (5.1 ) (15.9 ) (15.3 ) Interest income 2.7 2.5 9.2 8.4 Other income ― 0.3 0.2 1.3 Income from continuing operations before taxes $ 48.6 $ 39.3 $ 105.3 $ 131.8 (1) Earnings of non-consolidated affiliates are included in the Chlor Alkali Products segment results consistent with management’s monitoring of the operating segments. The earnings from non-consolidated affiliates were $14.1 million and $12.3 million for the three months ended September 30, 2007 and 2006, respectively, and $34.4 million and $37.1 million for the nine months ended September 30, 2007 and 2006, respectively. (2) The service cost and the amortization of prior service cost components of pension expense related to the employees of the operating segments are allocated to the operating segments based on their respective estimated census data. All other components of pension costs are included in Corporate/Other and include items such as the expected return on plan assets, interest cost, and recognized actuarial gains and losses. 8 10.On February1, 2006, we announced that, in connection with the ongoing cost reduction efforts of our Metals business, we decided to close our Waterbury facility and consolidate those production activities into our East Alton, IL mill. In addition, on March14, 2006, we decided to reduce the utilization of one of our Metals service center facilities by consolidating certain activities into another service center facility, and make overhead reductions in our Metals business affecting approximately 20 employees. We based this decision on an evaluation of the size, location, and capability of our facilities and staffing in light of anticipated business needs. We substantially completed these activities by September30, 2006. As a result of these cost reduction efforts, we recorded a pretax restructuring charge of $15.7 million in the first quarter of 2006, which is included in discontinued operations on our statement of income. In the fourth quarter of 2006 and the second quarter of 2007, primarily as a result of realizing more proceeds than expected from equipment sales, we reduced our previously established restructuring reserve related to the Waterbury facility by $1.6 million and $1.5 million, respectively, which are included in income from discontinued operations. The net restructuring charge of $12.6 million included lease and other contract termination costs ($6.9 million), the write-off of equipment and facility costs ($2.6 million), and employee severance and related benefit costs ($3.1 million). We expect to incur cash expenditures of $8.7 million related to this restructuring charge, of which $8.5 million has been paid as of September 30, 2007. The impact of this restructuring charge was substantially offset by a LIFO inventory liquidation gain of $13.5 million realized in 2006 related to the closure of our Waterbury facility.This action is included in income from discontinued operations.Under the terms of the definitive agreement entered into to sell our Metals segment, we retained the liability associated with this restructuring and the ownership of the related facility and equipment. On November27, 2006, we announced that, in connection with the ongoing cost reduction efforts of our Metals business, we decided to close our New Haven Copper Company facility in Seymour, CT (Seymour facility) and consolidate some of those production activities into other Olin locations.We based this decision on an evaluation of the size, location, and capability of our facilities and staffing in light of anticipated business needs.We substantially completed the closure of the Seymour facility byMarch 31, 2007. We recorded a one-time pretax restructuring charge of $3.5 million in the fourth quarter of 2006, which is included in income from discontinued operations. This restructuring charge included the write-off of equipment and facility costs ($2.4 million), employee severance and related benefit costs ($0.9 million), and other contract termination costs ($0.2 million). We expect to incur cash expenditures of $1.6 million related to this restructuring, of which $1.1 million has been paid as of September 30, 2007. The impact of this restructuring charge was more than offset by a LIFO inventory liquidation gain of $10.4 million realized in 2006 related to the closure of our Seymour facility.This action is included in income from discontinued operations.Under the terms of the definitive agreement entered into to sell our Metals segment, we retained the liability associated with this restructuring and the ownership of the related facility and equipment. The following table summarizes our restructuring activity for the nine months ended September 30, 2007 and the remaining balances as of September 30, 2007: December31, 2006 AccruedCosts Amounts Utilized Adjustments September 30, 2007 AccruedCosts 2006 Metals Restructuring Charges Lease and other contract termination costs $ 7.5 $ (5.5 ) $ (1.1 ) $ 0.9 Write-off of equipment and facilities 1.4 (1.3 ) (0.1 ) ― Employee severance and job-related benefits 2.5 (1.6 ) (0.3 ) 0.6 $ 11.4 $ (8.4 ) $ (1.5 ) $ 1.5 2004 Corporate Restructuring Charge Employee severance and job-related benefits $ 0.3 $ (0.1 ) $ (0.2 ) $ ― The majority of the remaining balance of $1.5 million of the 2006 restructuring charge is expected to be paid out in 2007. 11.In December 2004, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No.123 (Revised 2004), “Share-Based Payment” (SFAS No.123R), which is a revision of SFAS No.123, “Accounting for Stock-Based Compensation” (SFAS No.123). This pronouncement revised the accounting treatment for stock-based compensation. It established standards for transactions in which an entity exchanges its equity instruments for goods or services. It also addressed transactions in which an entity incurs liabilities in exchange for goods or services that are based on the fair value of the entity’s equity instruments or that may be settled by the issuance of those equity instruments. This statement focused primarily on accounting for transactions in which an entity obtained employee services in share-based payment transactions. 9 Effective January1, 2006, we began recording compensation expense associated with stock options and other forms of equity compensation in accordance with SFAS No.123R. We adopted the modified prospective transition method provided for under SFAS No.123R and, consequently, have not retroactively adjusted results from prior periods. Under this transition method, compensation cost associated with stock options includes the amortization, using the straight-line method, related to the remaining unvested portion of all stock option awards granted prior to January1, 2006, based on the grant-date fair value, estimated in accordance with the original provisions of SFAS No.123 and the amortization, using the straight line method, related to all stock option awards granted subsequent to January1, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS No.123R. In 2006, a reclassification totaling $9.0 million from Other Liabilities to Additional Paid-In Capital was made related to previously recorded costs for deferred directors’ compensation, the fair value of stock options assumed at the 2002 acquisition of Chase Industries, restricted stock, and the portion of performance shares that are settled in our stock. In 2007, a reclassification totaling $3.5 million from Additional Paid-In Capital to Other Liabilities was made for deferred directors’ compensation that could be settled in cash.These reclassifications conform to the accounting treatment for stock-based compensation in SFAS No.123R. Assumptions The fair value of each option granted, which typically vests ratably over three years, was estimated on the date of grant, using the Black-Scholes option-pricing model with the following weighted-average assumptions used: Grant date 2007 2006 Dividend yield 4.37 % 4.36 % Risk-free interest rate 4.81 % 4.55 % Expected volatility 35 % 35 % Expected life (years) 7.0 7.0 Grant fair value (per option) $ 4.46 $ 5.50 Dividend yield for 2007 and 2006 is based on a five-year historical average. The dividend yield on prior option grants was based on the actual dividend in effect at the date of grant and the quoted market price of our stock at the date of the award. Risk-free interest rate is based on zero coupon U.S. Treasury securities rates for the expected life of the options. Expected volatility is based on our historical stock price movements, and we believe that historical experience is the best available indicator of the expected volatility. Expected life of the option grant is based on historical exercise and cancellation patterns, and we believe that historical experience is the best estimate of future exercise patterns. 12.We have a 50% ownership interest in SunBelt Chlor Alkali Partnership (SunBelt), which is accounted for using the equity method of accounting. The condensed financial positions and results of operations of this equity-basis affiliate in its entirety were as follows: 100% Basis September 30, 2007 December 31, 2006 September 30, 2006 Condensed Balance Sheet Data: Current assets $ 47.3 $ 25.1 $ 44.8 Noncurrent assets 108.6 113.7 112.6 Current liabilities 23.1 22.1 21.0 Noncurrent liabilities 121.9 121.9 134.1 ThreeMonthsEnded September 30, NineMonthsEnded September 30, Condensed Income Statement Data: 2007 2006 2007 2006 Sales $ 51.9 $ 49.9 $ 136.1 $ 145.6 Gross profit 30.5 31.0 77.0 94.1 Net income 25.1 25.7 61.1 78.3 10 The amount of cumulative unremitted earnings (losses) of SunBelt was $10.9 million at September 30, 2007, ($5.2) million at December 31, 2006, and $2.3 million at September 30, 2006. We received distributions from SunBelt totaling $22.5 million and $35.7 million in thenine months ended September 30, 2007 and 2006, respectively.We have not made any contributions in 2007 or 2006.In addition, we received net settlements of advances of $2.0 million and $0.5 million in the nine months ended September 30, 2007 and 2006, respectively. In accounting for our ownership interest in SunBelt, we adjust the reported operating results for depreciation expense in order to conform SunBelt’s plant and equipment useful lives to ours. For the three and nine months ended September 30, 2006, our share of SunBelt’s operating results was reduced by $0.9 million and $2.8 million, respectively, for additional depreciation expense. Beginning January 1, 2007, the original machinery and equipment of SunBelt had been fully depreciated in accordance with our useful asset lives, thus resulting in lower depreciation expense.The lower depreciation expense increased our share of SunBelt’s operating results by $0.9 million and $2.8million in the three and nine months ended September 30, 2007, respectively.We provide various administrative, management and logistical services to SunBelt for which we received fees totaling $2.2 million and $2.0million inthe three months ended September 30, 2007 and 2006, respectively, and $6.2 million and $5.9 million in the nine months ended September 30, 2007 and 2006, respectively. Pursuant to a note purchase agreement dated December 22, 1997,SunBelt sold $97.5 million of Guaranteed Senior Secured Notes due 2017, Series O, and $97.5 million of Guaranteed Senior Secured Notes due 2017, Series G. We refer to these notes as the SunBelt Notes. The SunBelt Notes bear interest at a rate of 7.23% per annum, payable semiannually in arrears on each June 22 and December 22. We have guaranteed the Series O Notes, and PolyOne has guaranteed the Series G Notes, in both cases pursuant to customary guaranty agreements. Our guarantee and PolyOne’s guarantee are several, rather than joint. Therefore, we are not required to make any payments to satisfy the Series G Notes guaranteed by PolyOne. An insolvency or bankruptcy of PolyOne will not automatically trigger acceleration of the SunBelt Notes or cause us to be required to make payments under our guarantee, even if PolyOne is required to make payments under its guarantee. However, if SunBelt does not make timely payments on the SunBelt Notes, whether as a result of a failure to pay on a guarantee or otherwise, the holders of SunBelt Notes may proceed against the assets of SunBelt for repayment. If we were to make debt service payments under our guarantee, we would have a right to recover such payments from SunBelt. Beginning on December22, 2002 and each year through 2017, SunBelt is required to repay $12.2 million of the SunBelt Notes, of which $6.1 million is attributable to the Series O Notes. After the payment of $6.1 million on the Series O Notes in December 2006 our guarantee of these SunBelt Notes was $67.0 million at September 30, 2007. In the event SunBelt cannot make any of these payments, we would be required to fund our half of such payment. In certain other circumstances, we may also be required to repay the SunBelt Notes prior to their maturity. We and PolyOne have agreed that, if we or PolyOne intend to transfer our respective interests in SunBelt and the transferring party is unable to obtain consent from holders of 80% of the aggregate principal amount of the indebtedness related to the guarantee being transferred after good faith negotiations, then we and PolyOne will be required to repay our respective portions of SunBelt Notes. In such event, any make whole, or similar, penalties or costs will be paid by the transferring party. 13.Our domestic defined benefit pension plans are non-contributory final-average-pay or flat-benefit plans and most of our domestic employees are currently covered by a defined benefit pension plan. Our funding policy for the defined benefit pension plans is consistent with the requirements of federal laws and regulations. Our foreign subsidiaries maintain pension and other benefit plans, which are consistent with statutory practices and are not significant. Our defined benefit pension plans provide that if, within three years following a change of control of Olin, any corporate action is taken or filing made in contemplation of, among other things, a plan termination or merger or other transfer of assets or liabilities of the plan, and such termination, merger, or transfer thereafter takes place, plan benefits would automatically be increased for affected participants (and retired participants) to absorb any plan surplus (subject to applicable collective bargaining requirements). Employees also participate in defined contribution pension plans. Our defined benefit pension plan was closed to salaried employees and certain hourly employees hired after December31, 2004. These employees participate in a defined contribution pension plan which is administered as part of the CEOP. We contribute a defined percentage of pay to the defined contribution plan on behalf of each of the eligible employees to an individual retirement contribution account. Expenses of the defined contribution pension plans were $0.6 million and $0.1 million for the three months ended September 30, 2007 and 2006, respectively, and $1.9 million and $0.2 million for the nine months ended September 30, 2007 and 2006, respectively. We also provide certain postretirement health care (medical) and life insurance benefits for eligible active and retired domestic employees. The health care plans are contributory with participants’ contributions adjusted annually based on medical rates of inflation and plan experience. 11 Pension Benefits OtherPostretirement Benefits ThreeMonthsEnded September 30, ThreeMonthsEnded September 30, 2007 2006 2007 2006 Components of Net Periodic Benefit Cost Service cost $ 4.7 $ 5.2 $ 0.6 $ 0.6 Interest cost 24.2 23.4 1.3 1.4 Expected return on plans’ assets (31.5 ) (28.5 ) — — Amortization of prior service cost 1.0 1.3 (0.1 ) 0.1 Recognized actuarial loss 8.0 8.4 1.1 1.2 Curtailment 6.6 — ― — Net periodic benefit cost $ 13.0 $ 9.8 $ 2.9 $ 3.3 Pension Benefits OtherPostretirement Benefits NineMonthsEnded September 30, NineMonthsEnded September 30, 2007 2006 2007 2006 Components of Net Periodic Benefit Cost Service cost $ 14.2 $ 15.4 $ 1.9 $ 1.8 Interest cost 72.7 70.6 3.9 3.8 Expected return on plans’ assets (92.3 ) (84.4 ) — — Amortization of prior service cost 2.8 3.8 (0.4 ) (0.3 ) Recognized actuarial loss 24.2 24.9 3.3 3.3 Curtailment 7.1 — — — Net periodic benefit cost $ 28.7 $ 30.3 $ 8.7 $ 8.6 The service cost and the amortization of prior service cost components of pension expense related to the employees of the operating segments are allocated to the operating segments based on their respective estimated census data.Therefore, the allocated portion of net periodic benefit costs for our Metals segment of $2.1 million and $2.5 million for the three months ended September 30, 2007 and 2006, respectively, and $6.4 million and $7.8 million for the nine months ended September 30, 2007 and 2006, respectively, is included in income from discontinued operations. In September 2007, we recorded a curtailment charge of $6.6 million related to the pending sale of the Metals segment which is included in the loss on disposal of discontinued operations.Also during 2007, we recorded a curtailment charge of $0.5 million resulting from the conversion of a portion of the Metals hourly workforce from a defined benefit pension plan to a defined contribution pension plan.This curtailment charge is included in income from discontinued operations. In May 2007 and September 2006, we made voluntary contributions to our defined benefit pension plan of $100 million and $80 million, respectively. In addition, during 2007 the asset allocation in the plan was adjusted to insulate the plan from discount rate risk. In October 2007, we announced that we are freezing our defined benefit pension plan for salaried and certain non-bargaining hourly employees.Affected employees will be eligible to accrue pension benefits through December 31, 2007, but will not accrue any additional benefits under the plan after that date.Employee service after December 31, 2007 will count toward meeting the vesting requirements for such pension benefits and the eligibility requirements for commencing a pension benefit, but not toward the calculation of the pension benefit amount.Compensation earned after 2007 will similarly not count toward the determination of the pension benefit amounts under the defined benefit pension plan.In lieu of continuing pension benefit accruals for the affected employees under the pension plan, starting in 2008, we will provide a contribution to an individual retirement contribution account maintained with the CEOP equal to 5% of the employee’s eligible compensation if such employee is less than age 45, and 7.5% of the employee’s eligible compensation if such employee is age 45 or older.Freezing the defined benefit pension plan for salaried and certain non-bargaining hourly employees will be accounted for as a curtailment under Statement of Financial Accounting Standards No. 88, “Employer’s Accounting for Settlements and Curtailments of Defined Benefit Pension Plan and for Termination Benefits,” and will not have a significant impact on our financial statements in the fourth quarter of 2007. 12 14.In July 2006, the FASB issued Interpretation No.48, “Accounting for Uncertainty in Income Taxes” (FIN No.48). This interpretation clarified the accounting for uncertainty in income taxes recognized in the financial statements in accordance with FASB Statement No.109, “Accounting for Income Taxes.” FIN No.48 prescribes a recognition threshold and requires a measurement of a tax position taken or expected to be taken in a tax return. This interpretation also provides guidance on the treatment of derecognition, classification, interest and penalties, accounting in interim periods, and disclosure. We adopted the provisions of FIN No. 48 on January 1, 2007.As a result of the implementation, we recognized a $0.1 million increase in the liability for unrecognized tax benefits, which was accounted for as an increase to Accumulated Deficit.In addition, FIN No. 48 required a reclassification of unrecognized tax benefits and related interest and penalties from deferred income taxes to current and long-term liabilities.At January 1, 2007, we reclassified $19.8 million from Deferred Income Taxes to Accrued Liabilities ($3.1 million) and Other Liabilities ($16.7 million). As of January 1, 2007, we had $16.5 million of gross unrecognized tax benefits, of which $11.9 million would impact the effective tax rate, if recognized.As of January 1, 2007, the remainder of $4.6 million would have been a reduction to goodwill, if recognized.Upon completion of the pending Metals sale, the potential reduction to goodwill would instead be recognized as income from discontinued operations.As of September 30, 2007, we had $45.3 million of grossunrecognized tax benefits (including Pioneer), of which $14.4 million would impact the effective tax rate, if recognized. If these tax benefits are not recognized, the result will be cash tax payments. We recognize interest and penalty expense related to unrecognized tax positions as a component of the Income Tax Provision (Benefit). As of January 1, 2007, interest accrued was approximately $4.3 million, and penalties accrued were approximately $0.9 million.During the nine months ended September 30, 2007 and 2006, we expensed interest of $0.8 million and $0.1 million, respectively. We acquired $31.8 million of gross unrecognized tax benefits as part of the Pioneer acquisition, all of which would be a reduction to goodwill, if recognized.The unrecognized tax benefit, net of federal income tax benefit, totaled $31.5 million.If these tax benefits are not recognized, the result as of September 30, 2007 will be cash tax payments of $7.5 million.We are continuing to assess the value of the unrecognized tax benefit and would expect an adjustment to the initial allocation of the purchase price will be required when our assessment is completed. As of January 1, 2007, we believed it was reasonably possible that our total amount of unrecognized tax benefits would decrease by $1.6 million over the next twelve months.The recognition of these tax benefits in 2007 is the result ofa state income tax payment of $0.9 million related to a change in a tax filing position and the lapse of federal, state, and foreign statutes of limitation. On July 10, 2006, we finalized a settlement with the Internal Revenue Service (IRS), which includes the periods 1996 to 2002 and relates primarily to the tax treatment of capital losses generated in 1997.We expect to make interest payments of approximately $2.0 million in 2007 to various state and local jurisdictions in conjunction with the IRS settlement.We have filed both federal and state amended income tax returns for years 2002 and prior to report changes to taxable income per IRS examinations.Such tax years remain subject to examination to the extent of the changes reported. Our federal income tax returns for 2004 to 2006 are open tax years. We file in numerous state and foreign jurisdictions with varying statutes of limitation open from 2003 through 2006 depending on each jurisdiction’s unique statute of limitation.The statute of limitations for the 2003 federal income tax return expired in the third quarter of 2007.In 2006, the IRS commenced an examination of our U.S. income tax return for 2004.In June 2007, we reached an agreement in principle with the IRS for the 2004 tax examination.The settlement resulted in a reduction of income tax expense of $0.6 million in the second quarter of 2007 related primarily to a favorable adjustment to our extraterritorial income exclusion.In connection with the settlement, we paid $3.2 million to the IRS in June 2007 and expect to pay an additional $0.5 million in the fourth quarter of 2007.We expect to file an amended tax return to recover $1.7 million in cash taxes and $5.3 million, due to Alternative Minimum Tax credit carryforwards. Pioneer filed income tax returns in the U.S. federal jurisdiction, various U.S. states, Canada, and various Canadian provinces.In 2006, Pioneer fully utilized its post-bankruptcy net operating losses and a portion of its pre-bankruptcy net operating losses.The statute of limitations for year 2002 and forward are open for examination.Furthermore, Pioneer’s Canadian filings for year 2002 and forward are open for routine examination.Pioneer is currently under examination by the Canada Revenue Agency for its 2002 through 2004 tax years, and the audit is expected to be completed by early 2008. 13 15.On August 31, 2007, we acquired Pioneer, a manufacturer of chlorine, caustic soda, bleach, and hydrochloric acid.Pioneer owns and operates four chlor-alkali plants and several bleach manufacturing facilities in North America.Under the merger agreement, each share of Pioneer common stock was converted into the right to receive $35.00 in cash, without interest.The aggregate purchase price for all of Pioneer’s outstanding shares of common stock, together with the aggregate payment due to holders of options to purchase shares of common stock of Pioneer, was $426.1 million, which includes direct fees and expenses.We financed the merger with cash and $110 million of borrowings against our accounts receivable securitization facility (Accounts Receivable Facility).At the date of acquisition, Pioneer had cash and cash equivalents of $126.4 million.We assumed $120 million of Pioneer’s convertible debt which will be redeemed in the fourth quarter of 2007.We will also pay a conversion premium of $26.3 million on the Pioneer convertible debt. For segment reporting purposes, the acquisition of Pioneer has been included in Chlor Alkali Products.Our results for the three months ended September 30, 2007 includes $46.1 million of Pioneer sales and $8.3 million of Pioneer income. We are in the process of determining the fair values of Pioneer’s tangible and intangible assets and liabilities.Initial estimates of those fair values are included in this interim report; however, the complete valuation process is expected to take several months before being finalized.We expect that adjustments to the initial allocation of the purchase price will be required when the assessment of the fair value of all Pioneer assets and liabilities, including deferred tax liabilities, is completed. The acquisition is being accounted for under the rules of Financial Accounting Standards Board (FASB) Statement No. 141, “Business Combinations.”The following table summarizes the preliminary allocation of the purchase price to Pioneer’s assets and liabilities: August 31, 2007 Total current assets $ 225.7 Property, plant and equipment 233.7 Other assets 9.2 Goodwill 299.1 Total assets acquired 767.7 Total current liabilities (64.9 ) Long-term debt (148.0 ) Deferred income taxes (30.9 ) Other liabilities (97.8 ) Total liabilities assumed (341.6 ) Net assets acquired $ 426.1 Included in total current assets is cash and cash equivalents of $126.4 million.Included in other liabilities are liabilities for future environmental expenditures to investigate and remediate known sites amounting to $36.5 million, liability for unrecognized tax benefits of $31.8 million, accrued pension liability of $16.1 million, asset retirement obligations of $12.0 million and other liabilities of $1.4 million. No values have been assigned to intangible assets as we are continuing to evaluate the fair value of Pioneer’s intangible assets and would expect an adjustment to the initial allocation of the purchase price will be required when our assessment is completed.Based on preliminary valuations, $299.1 million was assigned to goodwill.None of the goodwill is deductible for tax purposes.The goodwill represents the benefits of the acquisition that are in addition to the fair values of the other net assets acquired.The primary reason for the acquisition and the principal factors that contributed to a Pioneer purchase price that resulted in the recognition of goodwill are the strong position held in certain regions, the cost savings available from the combination of the two businesses, the geographic diversification the Pioneer locations provide us, and the strengthened position in the industrial bleach segment.The cost saving opportunities include the elimination of duplicate administrative activities and improved operational efficiencies in logistics, purchasing, and manufacturing. Goodwill recorded in the acquisition is not amortized but will be reviewed annually in the fourth quarter and/or when circumstances or other events indicate that impairment may have occurred. 14 The following pro forma summary presents the condensed statements of income as if the acquisition of Pioneer had occurred at the beginning of each period: ThreeMonthsEnded September 30, NineMonthsEnded September 30, 2007 2006 2007 2006 Sales $ 445.8 $ 410.8 $ 1,220.2 $ 1,197.1 Income from continuing operations 41.3 81.1 89.9 168.1 Net (loss) income (74.6 ) 86.6 (5.8 ) 182.9 Income from continuing operations per common share: Basic $ 0.56 $ 1.12 $ 1.22 $ 2.32 Diluted 0.55 1.11 1.21 2.32 Net (loss) income per common share: Basic $ (1.01 ) $ 1.19 $ (0.08 ) $ 2.53 Diluted (1.00 ) 1.19 (0.08 ) 2.52 The pro forma income statements include an increase to interest expense of $1.1 million and $1.6 million for the three months ended September 30, 2007 and 2006, respectively, and $4.3 million and $4.8 million for the nine months ended September 30, 2007 and 2006, respectively.This adjustment is calculated assuming that our borrowings of $110 million at an interest rate of 5.76% at the time of the merger were outstanding from January 1, 2006.The pro forma income statements use estimates and assumptions based on information available at the time.Management believes the estimates and assumptions to be reasonable; however, actual results may differ significantly from this pro forma financial information.The pro forma information does not reflect any cost savings that might be achieved from combining the operations and is not intended to reflect the actual results that would have occurred had the companies actually been combined during the periods presented.The three and nine months ended September 30, 2006 include a gain of $22.6 million from a land sale at the Pioneer Henderson, Nevada facility of approximately 60 acres of vacant land adjacent to the chlor alkali plant. 16. Long-Term Debt September 30, 2007 December 31, 2006 September 30, 2006 Notes Payable: 6.5%, due 2013 $ 11.4 $ 11.4 $ 11.4 6.75%, due 2016 125.0 125.0 125.0 2.75%, convertible due 2027 146.3 ― ― 9.125%, due 2011 (includes interest rate swaps of $2.9 at 9/30/07, $2.3 at 12/31/06 and $2.6 at 9/30/06) 77.9 77.3 77.6 Industrial development and environmental improvement obligations at fixed interest rates of 5.35% to 6.75%, due 2007-2017 (includes interest rate swaps of $1.2 at 9/30/07, $1.3 at 12/31/06 and $1.3 at 9/30/06) 40.1 40.2 40.2 Accounts Receivable Facility 30.0 ― ― Total Senior Debt 430.7 253.9 254.2 Amounts due within One Year 70.6 1.7 1.7 Total Long-Term Debt $ 360.1 $ 252.2 $ 252.5 In August 2007, we entered into a $35 million letter of credit facility to support the various Pioneer letters of credit issued principally to support the acquisition of materials for the conversion of the St. Gabriel Chlor Alkali facility from mercury cell to membrane technology. On October 29, 2007, we entered into a new five-year senior revolving credit facility of $220 million, which replaced the $160 million senior revolving credit facility.The new credit facility will expire in October 2012.Borrowing options and restrictive covenants are similar to those of our previous $160 million senior revolving credit facility.The $220 million senior revolving credit facility includes a $110 million letter of credit subfacility, which is in addition to the $35 million letter of credit facility. 15 On June 26, 2007, we entered into the $100 million 364-day revolving credit facility ($100 million Credit Facility) and the $150 million 364-day revolving credit facility ($150 million Credit Facility).According to their terms, the $100 million Credit Facility matures on the earlier of June 24, 2008 or upon an increase in the lending commitments under our existing revolving credit facility and the establishment of an accounts receivable securitization facility, and the $150 million Credit Facility matures on June 24, 2008.In October 2007, the $100 million Credit Facility expired as all conditions for early termination were met.Under these facilities, we may select various floating rate borrowing options.They include various customary restrictive covenants, including restrictions related to the ratio of debt to earnings before interest, taxes, depreciation and amortization (leverage ratio) and the ratio of earnings before interest expense, taxes, depreciation and amortization to interest expense (coverage ratio).As of September 30, 2007,we had $250 million available under these facilities, which hadno borrowings outstanding. On July 25, 2007, we established a $250 million Accounts Receivable Facility.The Accounts Receivable Facility provides for the sale of our eligible trade receivables to third party conduits through a wholly-owned, bankruptcy-remote, special purpose entity that is consolidated for financial statement purposes.The Accounts Receivable Facility expires in July 2012. At September 30, 2007, securitized accounts receivable and the corresponding debt on the condensed balance sheet was $30.0 million.Interest expense under this facility was not significant.The weighted average interest rate on the amount outstanding under the Accounts Receivable Facility for 2007 was 5.87%. On August 31, 2007, we acquired Pioneer and assumed $120.0 million aggregate principal amount of 2.75% Convertible Senior Subordinated Notes due 2027 (Convertible Notes) and $1.8 million aggregate principal amount of the 1994 Economic Development Corporation of Pierce County Variable Rate Demand Revenue Bonds due 2014 (Pierce County Bonds). The Convertible Notes bear interest at 2.75% per year, payable on March 1 and September 1 of each year, beginning on September 1, 2007.Terms of the Convertible Notes require that in the event of a change in control of Pioneer, the notes are convertible into common shares of Pioneer.Since we purchased all the common shares of Pioneer, the noteholders will receive cash up to the principal amount of the Convertible Notes, and a premium of $218.83 for every $1,000 principal amount of Convertible Notes held by the noteholders, or a total of $26.3 million for the $120.0 million of Convertible Notes outstanding.As of October 30, 2007, $83.4 million of the Convertible Notes and related premium were repaid using drawings from our Accounts Receivable Facility.We expect the remaining $62.9 million of Convertible Notes and related premium to be repaid in the fourth quarter of 2007.Since we repaid a portion of the Convertible Notes, a short-term obligation, using our Accounts Receivable Facility prior to the issuance of our financial statements, we classified $83.4 million of the Convertible Notes as long-term on our September 30, 2007 balance sheet. The Pierce County Bonds were issued to acquire land and to construct and equip a Pioneer facility to manufacture bleach and other cleaning products in Tacoma, WA.The interest rate of the Pierce County Bonds is a variable rate that is reset each week and payable monthly.The Bonds can be converted to a fixed rate at our option. The notes mature on October 1, 2014. 17. On October 15, 2007, we announced we entered into a definitive agreement to sell our Metals segment to a subsidiary of Global Brass and Copper Holdings, Inc., an affiliate of KPS Capital Partners, LP, a New York-based private equity investment firm, for $400 million.The price, which is payable in cash, is subject to a customary working capital adjustment.The sale is subject to Hart-Scott-Rodino Antitrust Improvement Act clearance, but not shareholder approval.The transaction is expected to close in the fourth quarter of 2007.Based on the September 30, 2007 Metals assets held for sale, we recognized a pretax loss of $151.8 million offset by a $26.4 million income tax benefit, resulting in a net loss on disposal of discontinued operations of $125.4 million for the three months ended September 30, 2007.The loss on disposal of discontinued operations includes a pension curtailment charge of $6.6 million and estimated transaction fees of $19.7 million.The final loss recognized by us related to this transaction will be dependent upon a number of factors including the timing of the closing, the operating results of the Metals business between signing and closing, and the final level of working capital in the business.The loss on the disposal, which includes transaction costs, reflects a book value of the Metals business of approximately $490 million and a tax basis of approximately $350 million.The difference between the book and tax values of the business reflects primarily goodwill and intangibles.Based on an estimated September 30, 2007 working capital adjustment, we anticipate net cash proceeds from the transaction of approximately $380 million, which is in addition to the $88.3 million of after-tax cash flow realized from the operation of Metals during the nine months ended September 30, 2007. We present the results of operations, financial position and cash flows that have either been sold or that meet the criteria for “held for sale accounting” as discontinued operations. At the time an operation qualifies for held for sale accounting, the operation is evaluated to determine whether or not the carrying value exceeds its fair value less cost to sell. Any loss as a result of carrying value in excess of fair value less cost to sell is recorded in the period the operation meets held for sale accounting. Management judgment is required to assess the criteria required to meet held for sale accounting, and estimate fair value. Changes to the operation could cause it to no longer qualify for held for sale accounting and changes to fair value could result in an increase or decrease to previously recognized losses. 16 Metals was a reportable segment comprised of principal manufacturing facilities in East Alton, IL and Montpelier, OH.Metals produces and distributes copper and copper alloy sheet, strip, foil, rod, welded tube, fabricated parts, and stainless steel and aluminum strip.Sales for Metals were $521.8 million and $578.2 million for the three months ended September 30, 2007 and 2006, respectively, and $1,604.9 million and $1,610.8 million for the nine months ended September 30, 2007 and 2006, respectively.Intersegment sales of $20.2 million and $17.0 million for the three months ended September 30, 2007and 2006, respectively, and $69.0 million and $49.9 million for the nine months ended September 30, 2007 and 2006, respectively, representing the sale of ammunition cartridge case cups to Winchester from Metals, at prices that approximate market, have been eliminated from Metals sales.Metals employs approximately 2,900 hourly and salaried employees.As the criteria to treat the related assets and liabilities as “held for sale” were met during the three months ended September 30, 2007, the related assets and liabilities were classified as held for sale, and the results of operations from our Metals segment have been classified as discontinued operations for all periods presented. The major classes of assets and liabilities of the Metals segment included in assets held for sale in the Condensed Balance Sheets are as follows: September 30, 2007 December 31, 2006 September 30, 2006 Receivables $ 224.0 $ 208.9 $ 240.0 Inventories 150.0 180.6 184.0 Other current assets 11.7 12.7 9.5 Current assets of discontinued operations 385.7 402.2 433.5 Property, plant, and equipment 188.0 233.4 236.1 Other assets 7.9 100.8 102.8 Assets of discontinued operations 195.9 334.2 338.9 Accounts payable (141.4 ) (112.4 ) (106.8 ) Accrued liabilities (38.5 ) (39.3 ) (40.4 ) Current liabilities of discontinued operations (179.9 ) (151.7 ) (147.2 ) Liabilities of discontinued operations (9.0 ) (9.1 ) (9.1 ) Net assets held for sale $ 392.7 $ 575.6 $ 616.1 In conjunction with the pending sale of our Metals segment, we will retain certain assets and liabilities including certain assets co-located with our Winchester business in East Alton, IL, assets and liabilities associated with former Metals manufacturing locations, pension assets and pension and postretirement healthcare and life insurance liabilities associated with Metals employees for service earned through the date of sale, and environmental obligations existing at the date of closing associated with current and past Metals manufacturing operations and waste disposal sites. 18.On January 31, 2007, we entered into a sale/leaseback agreement for chlorine railcars acquired in 2005 and 2006 by our Chlor Alkali Products segment.The sale/leaseback is an operating lease which expires on December 31, 2016.This transaction reduced our fixed assets by $15.7 million.We received proceeds from the sale of $14.8 million.The loss on this transaction was deferred and is being amortized over the terms of the lease agreement. Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Business Background The Metals segment has been classified as discontinued operations during the three months ended September 30, 2007 and is excluded from the segment results for all periods presented.As a result, our manufacturing operations are concentrated in two business segments: Chlor Alkali Products and Winchester. Both are capital intensive manufacturing businesses with operating rates closely tied to the general economy. Each segment has a commodity element to it, and therefore, our ability to influence pricing is quite limited on the portion of the segment’s business that is strictly commodity. Our Chlor Alkali Products segment is a commodity business where all supplier products are similar and price is the major supplier selection criterion. We have little or no ability to influence prices in this large, global commodity market. Cyclical price swings, driven by changes in supply/demand, can be abrupt and significant and, given capacity in our Chlor Alkali Products business, can lead to very significant changes in our overall profitability. Winchester also has a commodity element to its business, but a majority of Winchester ammunition is sold as a branded consumer product where there are opportunities to differentiate certain offerings through innovative new product development and enhanced product performance. While competitive pricing versus other branded ammunition products is important, it is not the only factor in product selection. 17 Recent Developments Discontinued Operations In 2001, the industry in which our Metals business operates experienced a 25% decline in volumes that created over capacity in the marketplace, which reduced our financial returns in the Metals business.Volumes have not returned to pre-2001 levels.Over the past several years, we have undertaken a number of restructuring and downsizing actions, including multiple plant closures. The benefits of these actions have been more than offset by the escalation of both energy and commodity metal prices, specifically copper, zinc, and nickel. As a result, we have been unable to realize acceptable returns in the business.During the past 18 months, we have evaluated a number of strategic alternatives for our Metals business, and we made the decision in mid-2007 to engage Goldman, Sachs & Co. to conduct a formal strategic evaluation process, including the alternative to sell the business.The sale of Metals provides us with the financial flexibility to pursue investments in areas where we can earn the best returns. On October 15, 2007, we announced we entered into a definitive agreement to sell our Metals segment to a subsidiary of Global Brass and Copper Holdings, Inc., an affiliate of KPS Capital Partners, LP, a New York-based private equity investment firm, for $400 million.The price, which is payable in cash, is subject to a customary working capital adjustment.The sale is subject to Hart-Scott-Rodino Antitrust Improvement Act clearance, but not shareholder approval.The transaction is expected to close in the fourth quarter of 2007.Based on the September 30, 2007 Metals assets held for sale, we recognized a pretax loss of $151.8 million offset by a $26.4 million income tax benefit, resulting in a net loss on disposal of discontinued operations of $125.4 million for the three months ended September 30, 2007.The loss on disposal of discontinued operations includes a pension curtailment charge of $6.6 million and estimated transaction fees of $19.7 million.The final loss recognized by us related to this transaction will be dependent upon a number of factors including the timing of the closing, the operating results of the Metals business between signing and closing, and the final level of working capital in the business.The loss on the disposal, which includes transaction costs, reflects a book value of the Metals business of approximately $490 million and a tax basis of approximately $350 million.The difference between the book and tax values of the business reflects primarily goodwill and intangibles.Based on an estimated September 30, 2007 working capital adjustment, we anticipate net cash proceeds from the transaction of approximately $380 million, which is in addition to the $88.3 million of after-tax cash flow realized from the operation of Metals during the nine months ended September 30, 2007. Metals was a reportable segment comprised of principal manufacturing facilities in East Alton, IL and Montpelier, OH.Metals produces and distributes copper and copper alloy sheet, strip, foil, rod, welded tube, fabricated parts, and stainless steel and aluminum strip.Sales for Metals were $521.8 million and $578.2 million for the three months ended September 30, 2007 and 2006, respectively, and $1,604.9 million and $1,610.8 million for the nine months ended September 30, 2007 and 2006, respectively.Intersegment sales of $20.2 million and $17.0 million for the three months ended September 30, 2007and 2006, respectively, and $69.0 million and $49.9 million for the nine months ended September 30, 2007 and 2006, respectively, representing the sale of ammunition cartridge case cups to Winchester from Metals, at prices that approximate market, have been eliminated from Metals sales.Metals employs approximately 2,900 hourly and salaried employees.As the criteria to treat the related assets and liabilities as “held for sale” were met in the third quarter of 2007, the related assets and liabilities were classified as held for sale, and the results of operations from our Metals segment have been reclassified as discontinued operations for all periods presented. In conjunction with the pending sale of our Metals segment, we will retain certain assets and liabilities including certain assets co-located with our Winchester business in East Alton, IL, assets and liabilities associated with former Metals manufacturing locations, pension assets and pension and postretirement healthcare and life insurance liabilities associated with Metals employees for service earned through the date of sale, and environmental obligations existing at the date of closing associated with current and past Metals manufacturing operations and waste disposal sites. Pioneer Acquisition On August 31, 2007, we acquired Pioneer, a manufacturer of chlorine, caustic soda, bleach, and hydrochloric acid.Pioneer owns and operates four chlor-alkali plants and several bleach manufacturing facilities in North America.Under the merger agreement, each share of Pioneer common stock was converted into the right to receive $35.00 in cash, without interest.The aggregate purchase price for all of Pioneer’s outstanding shares of common stock, together with the aggregate payment due to holders of options to purchase shares of common stock of Pioneer, was $426.1 million, which includes direct fees and expenses.We financed the merger with cash and $110 million of borrowings against our Accounts Receivable Facility.At the date of the acquisition, Pioneer had cash and cash equivalents of $126.4 million.We assumed $120 million of Pioneer’s convertible debt which will be redeemed in the fourth quarter of 2007.We will also pay a conversion premium of $26.3 million on the Pioneer convertible debt. 18 For segment reporting purposes, the acquisition of Pioneer has been included in Chlor Alkali Products.Our results for the three months ended September 30, 2007 includes $46.1 million of Pioneer sales and $8.3 million of Pioneer income. Financing In August 2007, we entered into a $35 million letter of credit facility to support the various Pioneer letters of credit issued principally to support the acquisition of materials for the conversion of the St. Gabriel Chlor Alkali facility from mercury cell to membrane technology. On October 29, 2007, we entered into a new five-year senior revolving credit facility of $220 million, which replaced the $160 million senior revolving credit facility.The new credit facility will expire in October 2012.Borrowing options and restrictive covenants are similar to those of our previous $160 million senior revolving credit facility.The $220 million senior revolving credit facility includes a $110 million letter of credit subfacility which is in addition to the $35 million letter of credit facility. On June 26, 2007, we entered into the $100 million Credit Facility and the $150 million Credit Facility.According to their terms, the $100 million Credit Facility matures on the earlier of June 24, 2008 or upon an increase in the lending commitments under our existing revolving credit facility and the establishment of an accounts receivable securitization facility, and the $150 million Credit Facility matures on June 24, 2008.In October 2007, the $100 million credit facility expired as all conditions for early termination were met.Under these facilities, we may select various floating rate borrowing options.They include various customary restrictive covenants, including restrictions related to the ratio of debt to earnings before interest, taxes, depreciation and amortization (leverage ratio) and the ratio of earnings before interest expense, taxes, depreciation and amortization to interest expense (coverage ratio).As of September 30, 2007,we had $250 million available under these facilities, which hadno borrowings outstanding. On July 25, 2007, we established a $250 million Accounts Receivable Facility.The Accounts Receivable Facility provides for the sale of our eligible trade receivables to third party conduits through a wholly-owned, bankruptcy-remote, special purpose entity that is consolidated for financial statement purposes. As of September 30, 2007, we had $30.0 million drawn under the Accounts Receivable Facility, which expires in July 2012.When the pending sale of Metals is completed and the inclusion of the Pioneer accounts receivable are considered, the amount we have available under the Accounts Receivable Facility is expected to decrease to approximately $125 million. On August 31, 2007 we acquired Pioneer and assumed $120.0 million aggregate principal of 2.75% Convertible Notes.Terms of the Convertible Notes require that in the event of a change in control of Pioneer, the notes are convertible into common shares of Pioneer.Since we purchased all the common shares of Pioneer, the noteholders will receive cash up to the principal amount of the Convertible Notes, and a premium of $218.83 for every $1,000 principal amount of Convertible Notes held by the noteholders, or a total of $26.3 million for the $120.0 million of Convertible Notes outstanding.As of October 30, 2007, $83.4 million of the Convertible Notes and related premium were repaid using drawings from our Accounts Receivable Facility.We expect the remaining $62.9 million of Convertible Notes and related premium to be repaid in the fourth quarter of 2007. Pension In May 2007, we made a $100 million voluntary contribution to our defined benefit pension plan. In addition, the asset allocation in the plan was adjusted to insulate the plan from discount rate risk. Based on the combination of these actions, it is likely that the defined benefit pension plan will meet the full funding requirements of the Pension Protection Act of 2006 without any additional contributions. The contribution was accretive to earnings beginning in the second quarter and will be fully tax deductible against 2006 income.In September 2007, we recorded a curtailment charge of $6.6 million related to the sale of our Metals segment, which is included in the loss on disposal of discontinued operations.Also during 2007, we recorded a curtailment charge of $0.5 million resulting from the conversion of a portion of the Metals hourly workforce from a defined benefit pension plan to a defined contribution pension plan.This curtailment charge is included in income from discontinued operations. In October 2007, we announced that we are freezing our defined benefit pension plan for salaried and certain non-bargaining hourly employees.Affected employees will be eligible to accrue pension benefits through December 31, 2007, but will not accrue any additional benefits under the plan after that date.Employee service after December 31, 2007 will count toward meeting the vesting requirements for such pension benefits and the eligibility requirements for commencing a pension benefit, but not toward the calculation of the pension benefit amount.Compensation earned after 2007 will similarly not count toward the determination of the pension benefit amounts under the defined benefit pension plan.In lieu of continuing pension benefit accruals for the affected employees under the pension plan, starting in 2008, we will provide a contribution to an individual retirement contribution account maintained with the CEOP equal to 5% of the employee’s eligible compensation if such employee is less than age 45, and 7.5% of the employee’s eligible compensation if such employee is age 45 or older.Freezing the defined benefit pension plan for salaried and certain non-bargaining hourly employees will be accounted for as a curtailment under Statement of Financial Accounting Standards No. 88, “Employer’s Accounting for Settlements and Curtailments of Defined Benefit Pension Plan and for Termination Benefits,” and will not have a significant impact on our financial statements in the fourth quarter of 2007. 19 Consolidated Results of Operations ($ in millions, except per share data) ThreeMonthsEnded September 30, NineMonthsEnded September 30, 2007 2006 2007 2006 Sales $ 350.3 $ 273.7 $ 872.0 $ 792.6 Cost of Goods Sold 282.5 213.0 702.4 598.0 Gross Margin 67.8 60.7 169.6 194.6 Selling and Administration 30.3 31.4 92.7 95.0 Other Operating Income 0.3 ― 0.5 0.7 Operating Income 37.8 29.3 77.4 100.3 Earnings of Non-consolidated Affiliates 14.1 12.3 34.4 37.1 Interest Expense 6.0 5.1 15.9 15.3 Interest Income 2.7 2.5 9.2 8.4 Other Income ― 0.3 0.2 1.3 Income from Continuing Operations before Taxes 48.6 39.3 105.3 131.8 Income Tax Provision (Benefit) 15.9 (11.4 ) 34.1 23.7 Income from Continuing Operations 32.7 50.7 71.2 108.1 Discontinued Operations: Income from Discontinued Operations, Net 9.5 5.5 29.7 14.8 Loss on Disposal of Discontinued Operations, Net (125.4 ) ― (125.4 ) ― Net (Loss) Income $ (83.2 ) $ 56.2 $ (24.5 ) $ 122.9 Net (Loss) Income per Common Share: Basic (Loss) Income per Common Share: Income from Continuing Operations $ 0.44 $ 0.70 $ 0.96 $ 1.49 Income from Discontinued Operations, Net 0.13 0.07 0.41 0.21 Loss on Disposal of Discontinued Operations, Net (1.69 ) ― (1.70 ) ― Net (Loss) Income $ (1.12 ) $ 0.77 $ (0.33 ) $ 1.70 Diluted (Loss) Income per Common Share: Income from Continuing Operations $ 0.44 $ 0.70 $ 0.96 $ 1.49 Income from Discontinued Operations, Net 0.12 0.07 0.40 0.20 Loss on Disposal of Discontinued Operations, Net (1.68 ) ― (1.69 ) ― Net (Loss) Income $ (1.12 ) $ 0.77 $ (0.33 ) $ 1.69 Three Months Ended September 30, 2007 Compared to the Three Months Ended September 30, 2006 Sales for the three months ended September 30, 2007 were $350.3 million compared with $273.7 million last year, an increase of $76.6 million, or 28%. Chlor Alkali Products sales increased by $52.2 million, or 31%, primarily due to Pioneer sales of $46.1 million.Winchester sales were higher by $24.4 million, or 23%, due to increased selling prices and higher volumes. Gross margin increased $7.1 million, or 12%, over the three months ended September 30, 2006, as a result of improved Chlor Alkali Products gross margin due to the gross margin from Pioneer and improved Winchester gross margin from higher selling prices and improved volumes.Gross margin was impacted by increased environmental costs in 2007 of $10.0 million, primarily associated with an increase in costs at a former waste disposal site resulting from revised remediation estimates resulting from negotiations with a government agency.Gross margin as a percentage of sales was 19% in 2007 and 22% in 2006. 20 Selling and administration expenses as a percentage of sales were 9% in 2007 and 11% in 2006.Selling and administration expenses for the three months ended September 30, 2007 decreased $1.1 million from the three months ended September 30, 2006.Increased expenses associated with the acquired Pioneer operations of $2.7 million and higher management incentive compensation costs resulting from mark-to-market adjustments on stock-based compensation of $2.5 million were more than offset by a lower level of legal and legal-related settlement costs of $4.8 million and the absence of third party fees associated with the July 2006 debt exchange of $1.2 million. Other operating income of $0.3 million for the three months ended September 30, 2007 represents the impact of the gain realized on an intangible asset sale in Chlor Alkali Products, which will be recognized ratably through March 2012. The earnings of non-consolidated affiliates were $14.1 million for the three months ended September 30, 2007, an increase of $1.8 million from $12.3 million for the three months ended September 30, 2006, primarily due to increased volumes partially offset by lower ECU selling prices at SunBelt. Interest expense increased by $0.9 million from 2006, primarily due to the effect of increased borrowings related to the acquisition of Pioneer. The higher interest income of $0.2 million was due to higher short-term interest rates and higher average cash balances. The effective tax rate for continuing operations for the three months ended September 30, 2007 of 32.7% is lower than the 35% U.S. federal statutory rate primarily due to the benefit of the domestic manufacturing deduction contained in the Jobs Creation Act of 2004, which increased from 3% to 6% in 2007, and the utilization of certain state tax credits, which were offset in part by state income taxes and income in certain foreign jurisdictions being taxed at higher rates.The effective tax rate for continuing operations for the three months ended September 30, 2006 included a $24.8 million reduction in income tax expense associated with the settlement of certain audit issues related to the audits for the years 1996 to 2002, principally related to the tax treatment of capital losses generated in 1997, and other tax matters.The effective tax rate for continuing operations for the three months ended September 30, 2006 of 34.1%, which excludes the impact of the $24.8 million reduction, is lower than the 35% U.S. federal statutory rate primarily due to the benefit of the domestic manufacturing deduction and the utilization of certain state tax credits, which were offset in part by state income taxes and income in certain foreign jurisdictions being taxed at higher rates. Income from discontinued operations, net for the three months ended September 30, 2007 was $9.5 million compared with $5.5 million last year, an increase of $4.0 million.Income from discontinued operations before income taxes for the three months ended September 30, 2007 increased by $7.3 million primarily related to a LIFO liquidation gain of $8.9 million as part of a Metals inventory reduction program initiated in 2007.There was no LIFO inventory liquidation gain for the three months ended September 30, 2006.The effective tax rates were 35.9% for the three months ended September 30, 2007 compared with 27.5% last year.The 27.5% effective tax rate was lower than 2007 due to the timing of income from certain foreign jurisdictions being taxed at higher rates. Loss on disposal of discontinued operations, net for the three months ended September 30, 2007 was $125.4 million.Based on the September 30, 2007 Metals assets held for sale, we recognized a pretax loss of $151.8 million offset by a $26.4 million income tax benefit. Nine Months Ended September30, 2007 Compared to the Nine Months Ended September30, 2006 Sales for the nine months ended September30, 2007 were $872.0 million compared with $792.6 million last year, an increase of $79.4 million, or 10%. Chlor Alkali Products sales increased by $30.7 million, or 6%, primarily due to Pioneer sales of $46.1 million, offset by lower ECU prices of approximately 8%.Chlor Alkali shipment volumes, excluding Pioneer, were consistent with the prior year.Winchester sales increased by $48.7 million, or 17%, primarily due to increased selling prices and demand from commercial customers. Gross margin decreased $25.0 million, or 13%, over the nine months ended September30, 2006, primarily as a result of lower ECU selling prices for Chlor Alkali products, but was offset in part by higher selling prices and increased volumes in Winchester and the gross margin from Pioneer.
